The Aegis Funds c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 November25, 2013 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re:The Aegis Funds (the “Trust”) File Nos.: 333-106971 and 811-21399 Ladies and Gentlemen: Please find attached for filing on behalf of the Trust a Registration Statement on Form N-14.This filing is being made in connection with a proposed reorganization transaction (the “Reorganization”) involving a series of the Trust, the Aegis Value Fund (the “Acquiring Fund”), and the Aegis Value Fund (the “Acquired Fund”), which is a separate investment series of another registered investment company, Aegis Value Fund, Inc. The Acquiring Fund and the Acquired Fund are both advised by Aegis Financial Corporation. Because the Reorganization is a shell fund reorganization, no pro forma financial statements are included. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414)765-6318. Very truly yours, /s/ Edward L. Paz Edward L. Paz For U.S. Bancorp Fund Services, LLC cc:Sarah Zhang, Aegis Financial Corporation Paul Miller, Seward & Kissel LLP
